DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", 

Applicant’s response to the office action of 5/24/2021 is acknowledged on 6/23/2021.

Claim Rejections - 35 USC § 102 / 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 10, 12 and 15-18 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Hancock (US Patent No. 6,155,836) or, in the alternative, under 35 U.S.C. 103 as obvious over Hancock in view of McCracken et al. (US Patent No. 5,957,692).
Regarding claims 1 and 10, Hancock discloses a family hand puppet (see Figures 12A-12C) comprising: a) a substantially solid body in the shape of a human hand/ glove (324), the body having a main portion (324b) and a plurality of separate 
However, if the 102 is challenged, Hancock in view of McCracken can be considered as meeting the recited features since McCracken discloses a teaching aid that can be worn by an individual that can be used to teach multiple things including letters, pictures and more (see abstract and column 3 lines 5-10) including set of animals (20, 26). It would have been obvious to one of ordinary skill in the art before the effective filing to provide the Hancock device with additional sets of different images , shapes, patterns letters animals and so on in order to make the Hancock device a versatile selections of items that can be used to teach a user designs, pictorial representations, alphabet, words and so on in order to increase a child’s ability to learn as disclosed in column 9 (lines 60-67) – column 10  (lines 1-7) of the McCrancken device. 

Regarding claims 3, 4 and 12, as shown in Figure 12C each of the set of separate attachments comprises a separate image and the images are graphic and the image has cartoon characters/animals and numbers (338,362,340,342,362 and so on).

Regarding claims 6 and 15, the attachment means on the board (358) and the separate holders (338 through 356) is capable of generating sounds when the fastening attachments on each part of the glove and the holders are detached from each other.  

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1 and 10 above, and further in view of Pizzini (US Patent Application Publication No. 2014/0193764).
The references as applied to claims 1 and 10 above discloses the invention as recited above but fails to teach if the device could comprise odiferous material. The use of an odiferous material in a device is not a new concept and Pizzini is one example of reference that teaches his concept (in paragraph 2, it is disclosed that aromatic device could be placed in articles of clothing or apparel in order to release a desired scent and Figures 15-16 discloses aroma therapy device being placed in clothing elements). It would have been obvious to one of ordinary skill in the art to provide the Hancock device with an odiferous material in order to provide a psychological and/or emotional effect on a subject as disclosed in paragraph 38 of the Pizzini device.

Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the references as used to reject claims 1 and 10 above, further in view of Troudet (US Patent No. 5,571,020).
The references as used to reject claims 1 and 10 above disclose the invention as recited above but fails to teach the use of raised indicia and a raised indicia that represent braille letters. The use of such type of features in a glove device is not a new concept and Troudet is one example of a reference that teaches these concepts (see Figures 4A-4C). It would have been obvious to one of ordinary skill in the art to provide the Hancock device with raised indicia and braille so that the glove could be used by a visually-impaired individual as disclosed in column 4 lines 60-63 of the Troudet reference.

Response to Arguments
Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that Hancock fails to discloses separate image chosen from a set of images consisting of photographs and graphic images, as disclosed in claims 1 and 10 rejection above, the claim statement “a set of separate images chosen from …” and all the list of the multiple image type elements are not regarded by the examiner as being positively recited and examiner regards as the statement only requiring one set of  images as being positively recited. Since Hancock discloses sets of fictional characters or animals that look like frogs, the recited feature of 
Regarding Applicant’s argument of the Troudet reference, the argument is not found persuasive since this reference is used to teach that proving raised indicia on a clothing/accessory element is not a new concept since providing such feature could be used by a visually-impaired individual as disclosed in column 4 lines 60-63 of the Troudet reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/           Primary Examiner, Art Unit 3711